Rule 23 order filed                2019 IL App (5th) 180024
June 11, 2019.
Motion to publish granted                NO. 5-18-0024
June 25, 2019.
                                             IN THE

                             APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,      )     Appeal from the
                                          )     Circuit Court of
      Plaintiff-Appellant,                )     Jackson County.
                                          )
v.                                        )     No. 16-CF-200
                                          )
MARK D. WILLIAMS,                         )     Honorable
                                          )     Ralph R. Bloodworth III,
      Defendant-Appellee.                 )     Judge, presiding.
______________________________________________________________________________

       JUSTICE WELCH delivered the judgment of the court, with opinion
       Presiding Justice Overstreet and Justice Chapman concurred in the judgment and opinion.

                                         OPINION

¶1     On May 18, 2016, the defendant-appellee, Mark D. Williams, was charged with six

counts of unlawful use of weapons by a felon (720 ILCS 5/24-1.1(a) (West 2016)) and one count

of possession of a defaced firearm (id. § 24-5(b)). On September 26, 2016, the defendant filed a

motion to suppress evidence, arguing that the consent given to the police to search the apartment

in which the firearms were discovered was invalid because it was a product of coercion and

undue influence by law enforcement. Specifically, he asserted that Sharleah Williams, the

resident of the apartment, was coerced into her consent to the search of her residence and that no

other exception to the fourth amendment’s warrant requirement existed to permit the search.

¶2     A hearing was held on the motion over three court dates, on December 9, 2016, January

27, 2017, and March 3, 2017. Testimony was adduced at the hearing from Illinois Department of

                                                1
Corrections officials; Murphysboro police officers; the defendant’s girlfriend, Sharleah

Williams; and the defendant.

¶3      On April 21, 2017, the defendant filed a memorandum of law in support of his motion to

suppress evidence. He reiterated his argument that the police had coerced Sharleah Williams into

giving consent to search her apartment.

¶4      On May 22, 2017, the trial court entered an order granting the motion to suppress

evidence. It stated that it had considered “the original motion, arguments and briefs, if any, ***

as well as testimony and evidence presented during the course of the hearings” and concluded

that the defendant’s motion “should be and is hereby granted.”

¶5      A hearing was held on May 26, 2017. The State noted that the trial court had ruled on the

defendant’s motion to suppress without considering its memorandum in opposition to the

motion, which it “would have intended to file” but had not yet been filed. It also stated its

intention to file a motion for specific findings “within the next day or two,” and then, once the

court had issued that, it would file a motion to reconsider “that could probably be done within a

week or two.” The court advised the State to “file what you need to in the case and we’ll

reconsider the situation if needed.”

¶6      On June 6, 2017, the State filed a motion for specific findings, which requested that the

trial court clarify its previous order. It stated:

        “1.     That on or about May 23, 2017, your movant received a court’s order which was
                filed May 22, 2017, granting the defendant’s Motion to Suppress.
        2.      The People’s intent is to file a Motion to Reconsider this Order.
        3.      However, this order contains no finding of fact nor law nor legal authority upon
                which this court’s decision was made.
        4.      This lack of information in the Order makes it difficult for the People to
                determine upon what basis this court made its decision and inhibits the People in
                its preparation of a Motion to Reconsider.

                                                     2
                Wherefore, the People pray this court prepare an Amended Order which includes
        particular findings of fact regarding the various issues which were raised and upon which
        evidence was heard as well as any legal authority for the court’s decision in this case.”
¶7      A case management conference was held on June 19, 2017. The State noted that it

intended to file a motion to reconsider the trial court’s ruling on the motion to suppress but

“would like to have specific findings of fact in law so that we can put together a motion to

reconsider based upon the Court’s finding in the case.” The court then explained to the

defendant:

        “[T]he situation is [the State] filed a motion asking that specific findings of fact be put
        into the Court’s ruling regarding the previous motion that I ruled on. Since [it] filed the
        motion I’ll take a look at it, and what I’ll do is set this over for another case management
        conference at this point in time. Depending on what happens with that and anything else
        that might be filed, that will affect where we go from here with your case.”

¶8      On July 26, 2017, the trial court entered an order detailing the procedural history of the

case and its factual findings. The trial court did not set out a legal basis for its ruling but stated

that “[b]ased upon and after considering all of the foregoing facts, the Court granted the

Defendant’s Motion.”

¶9      On August 24, 2017, the State filed a motion to reconsider the court’s order granting the

defendant’s motion to suppress evidence. The defendant responded on December 8, 2017,

arguing that the State’s motion to reconsider was untimely because it was made after 30 days

elapsed from the date of the order it sought to reconsider, and its 30-day window closed on June

21, 2017. He argued that the court’s order was a final and appealable order, and the State’s

motion for specific findings did not toll the time period for it to file its motion to reconsider or

notice of interlocutory appeal.

¶ 10    On December 29, 2017, the trial court denied the State’s motion to reconsider. It set out

the procedural history of the case. In relevant part, it stated:


                                                   3
                “The Court granted the Defendant’s Motion *** by written Order issued on May
        22, 2017. *** Subsequent to the Court granting the Defendant’s Motion *** the State
        requested that the Court make specific findings of fact by Motion filed June 6, 2017. The
        State filed the Motion for specific findings of fact for purposes of filing a Motion to
        Reconsider.
                The Court issued written specific findings of fact on July 26, 2017. The State then
        filed a Motion to reconsider this Court’s previous ruling on August 24, 2017. The case
        was set for case management conference on August 28, 2016 [sic] and then reset for a
        second case management conference on November 13, 2017. On that date the Defendant
        requested and was granted time to respond to the State’s Motion to reconsider. The
        Defendant filed a response to the State’s Motion to reconsider on December 8, 2017.
                This court has now had the opportunity to review all of the pleadings and briefs.
        After having had the opportunity to do so and considering the same the Court hereby
        respectfully finds and orders that the State’s Motion to reconsider this Court’s prior order
        should be and is hereby respectfully denied.”
¶ 11    On January 10, 2018, the State filed a notice of appeal and certificate of impairment.

¶ 12    At the outset, we must address the jurisdictional arguments of the parties, as a reviewing

court has a duty to consider its jurisdiction. People v. Smith, 228 Ill. 2d 95, 104 (2008).

¶ 13    Our Illinois Supreme Court has determined that the State is barred from retrying issues

previously considered by the trial court in a suppression order when the State did not timely

appeal that order. People v. Taylor, 50 Ill. 2d 136, 140 (1971). To avoid application of the Taylor

rule’s bar, a party seeking review of an order appealable under Illinois Supreme Court Rule

604(a)(1) (eff. Mar. 8, 2016) must timely appeal or file a motion to reconsider within 30 days.

People v. Holmes, 235 Ill. 2d 59, 67 (2009). 1 Therefore, the State was required to file a motion to

reconsider or a notice of appeal if it wished to challenge the trial court’s ruling on the

defendant’s motion to suppress; if the State does not file a motion to reconsider within 30 days,




        1
         Holmes recognized an exception to the Taylor rule that allows review when there is a material
change in the facts that, with due diligence, could not have been presented during previous proceedings.
See Holmes, 235 Ill. 2d at 67. However, the State does not argue, and we found no evidence in support of,
a material-change exception in this case.
                                                   4
the trial court loses its jurisdictional ability to reverse its previous ruling, and the order is void.

See id.; People v. Williams, 138 Ill. 2d 377, 398 (1990).

¶ 14    Here, the State did not file its motion to reconsider until August 24, 2017, more than

three months after the trial court granted the defendant’s motion to suppress evidence on May 22,

2017. The jurisdictional question presented is whether the State’s motion for specific findings,

filed on June 6, 2017, was a “motion directed against the judgment” that tolled the timeline for

filing a notice of appeal or a postjudgment motion. See People v. Marker, 233 Ill. 2d 158, 173

(2009) (“a timely motion to reconsider a grant of a defendant’s motion to suppress tolls the time

for taking an appeal”).

¶ 15    Illinois Supreme Court Rule 604(a) grants the State the right to take an interlocutory

appeal from an order suppressing evidence. See Ill. S. Ct. R. 604(a) (eff. Mar. 8, 2016). Rule

606(b) governs the time for perfecting an appeal. See Ill. S. Ct. R. 606(b) (eff. July 1, 2017). It

states, in pertinent part:

        “Except as provided in Rule 604(d), the notice of appeal must be filed with the clerk of
        the circuit court within 30 days after the entry of the final judgment appealed from or if a
        motion directed against the judgment is timely filed, within 30 days after the entry of the
        order disposing of the motion.” Id.

¶ 16    The State asserts that because its motion for specific findings made clear that it was

challenging the trial court’s adverse judgment, it should be considered a “motion directed against

the judgment” under the meaning of Rule 606(b).

¶ 17    Due to the limited guidance available from Illinois criminal law cases, both parties agree

that civil cases may provide some assistance. Illinois Supreme Court Rule 303(a)(1) is the civil

analogue to Rule 606(b). It states:

        “The notice of appeal must be filed with the clerk of the circuit court within 30 days after
        the entry of the final judgment appealed from, or, if a timely posttrial motion directed
        against the judgment is filed, whether in a jury or a nonjury case, within 30 days after the

                                                  5
       entry of the order disposing of the last pending postjudgment motion directed against that
       judgment or order ***.” Ill. S. Ct. R. 303(a)(1) (eff. Jan. 1, 2015).

¶ 18   The State concedes that a motion for findings is not a motion directed against the

judgment, because it “merely requests that the court articulate the findings of fact and law upon

which its prior judgment is predicated [and] does not request a change in the judgment.” Hayes

Machinery Movers, Inc. v. REO Movers & Van Lines, Inc., 338 Ill. App. 3d 443, 446 (2003).

However, the State asserts that its motion clearly stated that it was seeking reconsideration of the

trial court’s adverse judgment and therefore could be considered “directed against the judgment.”

¶ 19   The defendant points out that to qualify as a motion directed against the judgment, the

motion at issue must challenge the judgment itself, not simply request modification of the

language of the judgment. He cites Heiden v. DNA Diagnostics Center, Inc., 396 Ill. App. 3d 135

(2009), in support of his position.

¶ 20   In Heiden, plaintiffs, a mother and daughter, sued the DNA Diagnostics Center (Center)

for failing to properly label a blood sample belonging to the putative father, which was the crux

of a separate paternity suit by them. Id. at 136. On April 13, 2007, the trial court entered a final

and appealable order that granted the Center summary judgment on plaintiffs’ complaint. Id. On

May 14, 2007, plaintiffs filed a “ ‘Motion to Reconsider Court Order of April 13, 2007, and For

Clarification of said Order.’ ” Id. The motion asked the court to amend its order to expressly

reflect that it had also disposed of the Center’s third-party complaint, even though the court had

ruled on the issue during the April 13, 2007, hearing on the motion for summary judgment. Id.

The substance of plaintiffs’ motion did not request a rehearing or reconsideration regarding

summary judgment and, in their prayer for relief, requested that the court enter an order

reconsidering its April 13, 2007, order and/or clarifying it, “ ‘reflecting [the trial court’s] written

disposition of the Third Party Complaint herein.’ ” (Emphasis in original.) Id. at 137.

                                                  6
¶ 21    At a hearing on plaintiffs’ motion, the trial court explained that the matter had been

addressed at the April 13, 2007, hearing. Id. Plaintiffs insisted that their motion was “ ‘a motion

to clarify the order.’ ” Id. The court denied the motion on May 22, 2007, and plaintiffs filed a

notice of appeal on June 20, 2007. Id. The Center moved to dismiss the notice of appeal as

untimely because the motion was a motion to clarify, not a motion to reconsider, which would

qualify as a proper postjudgment motion and toll the 30-day period to file an appeal. Id. Plaintiffs

asserted that their motion qualified as a proper postjudgment motion because its title included the

word “reconsider” and because the prayer for relief requested that the court enter an order

reconsidering the April 13, 2007, order. Id. at 137-38.

¶ 22    The appellate court agreed with the Center. Id. at 138. It stated that “[plaintiffs’] appeal

could be timely only if they filed it within 30 days of the resolution of a timely and proper

motion directed against the final judgment.” Id. The motion that they filed did not seek

rehearing, retrial, a modification or vacation of the judgment, or other similar relief, and thus did

not extend the time for filing a motion for appeal under Rule 303(a)(1). Id. It explained:

        “For purposes of Rule 303(a)(1), a motion for modification of the judgment must
        challenge the judgment, not simply request modification of the language of the judgment.
        [Citations.] Plaintiffs’ motion did not request a rehearing or substantive reconsideration
        regarding the summary judgment and did not provide any basis for reconsideration of the
        summary judgment. The request to modify the language of the order thus was not a
        request to modify the judgment, and it did not extend the time for appeal under Rule
        303(a)(1).” Id. at 138-39.

It concluded that “[a]lthough the caption and the prayer for relief of the motion in this case

request reconsideration, the substance of the motion asks only for clarification of the court’s

earlier ruling.” Id. at 141.

¶ 23    Here, the parties agree that Rule 303(a)(1) is the civil analogue to Rule 606. Therefore,

we compare the Heiden plaintiffs’ motion to the State’s motion for specific findings and find


                                                 7
them to be analogous. The State’s motion was captioned “motion for specific findings.” It

requested that the court “prepare an Amended Order which includes particular findings of fact

regarding the various issues which were raised and upon which evidence was heard as well as

any legal authority for the court’s decision in this case.” This language asks for clarification of

the judgment; it does not seek substantive change to the judgment. While the State expressed its

intent to file a motion to reconsider in the motion, this is not the same as requesting

reconsideration of the order. Indeed, as the defendant correctly notes, the motion implicitly

recognizes that it is not a motion to reconsider by indicating the State’s intent to file such a

motion in the future. We conclude that the State’s motion for specific findings sought no

substantive change to the judgment. Thus, it did not qualify as a “motion directed against the

judgment” under the meaning of Rule 606(b) and thereby did not toll the 30-day period for filing

a notice of appeal.

¶ 24   In the alternative, the State asserts that the trial court extended the time in which the State

could file its motion to reconsider. This argument raises two questions: whether the court had the

authority to extend the State’s time to file, and whether the court, in fact, did so. However, we

need not address whether we believe the court had the authority to grant an extension of time in

this matter, because the State was not granted one.

¶ 25   The State did not request an extension of time in its motion for specific findings. No

separate motion from the State for an extension of time appears in the record. No order by the

trial court granting an extension of time appears on the record. No discussion of an extension of

time was held at any of the hearings. To support its argument, the State asserts only that “the

prosecutor made a timely application to the trial court for extra time to file its motion to

reconsider, premised on the trial court’s agreement to file specific findings.” Pointing to the court


                                                 8
telling the State at the May 26, 2017, hearing to “file what you need to in the case and we’ll

reconsider the situation if needed,” the State wishes us to find that this statement triggered an

extension of time to allow it to file its pleadings, “and by the filing of its specific findings, the

trial court had also granted the State its chance to file a motion to reconsider out of time.” The

State then concludes that the court’s July 26, 2017, order containing specific findings was a

de facto order of suppression from which the State timely filed its motion to reconsider.

¶ 26    It is true that the trial court was aware of the State’s intentions to file a motion to

reconsider as early as May 26, 2017, four days after it granted the defendant’s motion to

suppress. The court also did not actively remind the State at the June 19, 2017, case management

conference that its 30-day deadline for filing was soon expiring. However, the State does not

present, and this court could not find, any legal support for finding that a trial court may

implicitly grant a party an extension of time to file a motion, much less one with no stated end

point. We conclude that the State did not seek, and the court did not grant, an extension of time

in this matter.

¶ 27    We find that the State’s motion for specific findings did not qualify as a “motion directed

against the judgment” under the meaning of Rule 606(b), and therefore, the 30-day period for

filing a notice of appeal was not tolled. We further find that the trial court did not grant an

extension of time for the State to file its motion to reconsider, and therefore, the August 24,

2017, motion was untimely. Consequently, the circuit court’s December 29, 2017, order must be

vacated for want of jurisdiction. For the foregoing reasons, this court has no jurisdiction to hear

the merits of the State’s appeal and it must be dismissed.



¶ 28    Order vacated; appeal dismissed.


                                                 9
                                     2019 IL App (5th) 180024

                                          NO. 5-18-0024

                                              IN THE

                                APPELLATE COURT OF ILLINOIS

                                         FIFTH DISTRICT


THE PEOPLE OF THE STATE OF ILLINOIS,          )     Appeal from the
                                              )     Circuit Court of
       Plaintiff-Appellant,                   )     Jackson County.
                                              )
v.                                            )     No. 16-CF-200
                                              )
MARK D. WILLIAMS,                             )     Honorable
                                              )     Ralph R. Bloodworth III,
       Defendant-Appellee.                    )     Judge, presiding.
_____________________________________________________________________________________

Rule 23 Order Filed:             June 11, 2019
Motion to Publish Granted:       June 25, 2019
Opinion Filed:                   June 25, 2019
_____________________________________________________________________________________

Justices:              Honorable Thomas M. Welch, J.

                    Honorable David K. Overstreet, P.J., and
                    Honorable Melissa A. Chapman, J.,
                    Concur
_____________________________________________________________________________________

Attorneys           Hon. Michael Carr, State’s Attorney, Jackson County Courthouse, Murphysboro,
for                 IL 62966; Patrick Delfino, Director, Patrick D. Daly, Deputy Director, Office of
Appellant           the State’s Attorneys Appellate Prosecutor, 730 East Illinois Highway 15, Suite
                    2, Mt. Vernon, IL 62864
_____________________________________________________________________________________

Attorneys           James E. Chadd, State Appellate Defender, Ellen J. Curry, Deputy Defender,
for                 Levi S. Harris, Assistant Appellate Defender, Office of the State Appellate
Appellee            Defender, Fifth Judicial District, 909 Water Tower Circle, Mt. Vernon, IL
                    62864
_____________________________________________________________________________________